Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/400,918 has a total of 5 claims pending in the application; there is 1 independent claim and 4 dependent claims, all of which are ready for examination by the examiner.
INFORMATION CONCERNING DRAWINGS 
Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (pars. 0021-0033 of publication No. US 2021/0374075, corresponding to the instant application).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
The instant Application No. 17/400,918, filed on 8/12/2021rit is a divisional (DIV) of U.S. Application No. 16/405,585, filed 05/07/2019, now U.S. Patent No 11,119,948. The instant Application No. 17/400,918 claims foreign priority to JP2018-100185, filed 05/25/2018. All the certified copies of the priority documents have been received.
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 8/12/2021 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.

OBJECTIONS / FORMAL MATTERS / CORRECTIONS
Claims 1-5 are objected to because of the following informalities:  
As per claim 1, the term “ID” in line 1 should be amended to read “identification (ID).” 
As per claim 1, it appears the limitation “lock the first ID storing circuit when a lock request is issued by one of the virtual machines whose access request is permitted” refers to the virtual machine whose access is permitted based on the first ID storing circuit and should thus be amended to read “lock the first ID storing circuit when a lock request is issued by the one of the virtual machines whose access request is permitted.”
Dependent claims 2-5 are objected for the informalities identified above with respect to claim 1.
Appropriate correction is required.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c). 
Harris et al. (US 2006/0271931) teaches “At block 1115, VM1 sends a request for a lock to the central manager. At block 1120, the central manager accesses its records to determine if the lock on the object is currently available. For example, the central manager may maintain a record listing object identifiers and associated lock status, indicating whether there is a lock on an object and, if there is a lock, which thread in which virtual machine has the lock, and the type of lock, e.g., read, write or concurrent. A read lock allows all instances of the application on the different virtual machines to have concurrent read access but not write access to managed objects within the scope of the given lock. A write lock allows one thread on one virtual machine to have read and write access to managed objects within the scope of the given lock, but prevents any other thread in any other virtual machine from acquiring the given lock. A concurrent lock allows multiple threads on multiple virtual machines to make changes to managed objects at the same time. This lock maintains a stable view within the transaction that the lock protects but allows write-write conflicts between threads in the same or other virtual machines. Concurrent locks should be used when performance is more important then the possibility of write-write conflicts. In the case of a write-write conflict, the last writer wins.” (par. 0110; fig. 11 and related text).
Sridhara et al. (US 2016/0050113) teaches “managing storage virtual machine configuration changes in a distributed storage system. With this technology, configuration settings of storage virtual machines can be locked by cluster administrators and, optionally, storage virtual machine administrators. When locked, changes to the configurations settings for a storage virtual machine configuration can not be made and, instead, fail gracefully with a response message indicating that the storage virtual machine is locked. Advantageously, storage virtual machines can be locked while a snapshot of the associated configuration settings is captured and any configuration change operations received during the capture can be applied upon completion of the snapshot.” (par. 0008). “If the storage controller computing device 14 determines in step 300 that a lock request has been received, then the Yes branch is taken to step 302. In step 302, the storage controller computing device 14 locks the one of the storage virtual machines 32(1)-32(n) identified in the lock request, such as by setting a flag for one of the virtual storage machines 32(1)-32(n), for example, although other methods of locking the one of the storage virtual machines 32(1)-32(n) can also be used. Optionally, the storage controller computing device 14 also stores an indication of a subset of the configuration settings identified in the lock request. In this example, the lock request can identify only a portion or subset of the configuration settings to lock, as indicated by the administrator through the provided configuration change interface 36.” (par. 0035).

STATUS OF CLAIMS IN THE APPLICATION
ALLOWABLE SUBJECT MATTER
	Per the instant office action, the subject matter of claims 1-5 is allowable (once the correction to the informalities above are made).
	The reasons for allowance of independent claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combinations as a whole.
	Dependent claims 2-5 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
CLOSING COMMENTS
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



May 16, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135